Citation Nr: 0825780	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-35 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a right shoulder 
tendonitis.  

2. Entitlement to an extension of a temporary total rating 
based on convalescence following right knee surgery beyond 
July 1, 2004.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1997 to October 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2004 and in January 
2005 of a Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1. In rating a decision in November 2001, the RO denied the 
claim of service connection for tendonitis of the right 
shoulder; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not timely file a substantive appeal, perfecting the 
appeal.  

2. The additional evidence presented since the rating 
decision in November 2001 by the RO is either cumulative or 
redundant of evidence previously considered.

3. Severe postoperative residuals such as incompletely healed 
surgical wounds, therapeutic immobilization of one major 
joint or more, application of a body cast, the necessity for 
house confinement, or the necessity for continued use of a 
wheelchair or regular weight-bearing prohibited has not been 
demonstrated.




CONCLUSIONS OF LAW

1. The rating decision in November 2001 by the RO, denying 
the claim of service connection for right shoulder 
tendonitis, became final.  38 U.S.C.A. § 7105(c) (West 2002 
&. Supp. 2008); 38 C.F.R. § 3.104 (2007).

2. New and material evidence has not been presented to reopen 
the claim of service connection for a right shoulder 
tendonitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002 &. Supp. 
2008); 38 C.F.R. § 3.156 (2007).

3. The criteria for an extension of a temporary total 
disability rating based on convalescence following surgery 
beyond July 1, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002): 38 C.F.R. § 4.30 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in April 2004 and in June 2004.  The veteran was 
notified that new and material was needed to reopen the claim 
of service connection, that is, evidence not previously 
considered, which was not cumulative of evidence previously 
considered and that pertained to the reason the claim was 
previously denied, that is, the lack of evidence linking the 
current right shoulder disability to service.  The notice 
included the type of evidence needed to substantiate the 
underlying claim of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  Also, the veteran was informed of the type 
of evidence needed to substantiate the claim for 
convalescence, namely, evidence the need for convalescence 
following surgery.  

The veteran was informed that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  The notice 
included the provision for the effective date of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claims, except for the degree of disability assignable).

The extent that the VCAA notice did not include the provision 
for the degree of disability assignable the notice is 
deficient.  As the claims are denied no disability rating can 
be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the appellant with respect to 
the content error as to degree of disability assignable.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded a VA 
examination in November 2004.  As the veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

Procedural and Factual Background

In a rating decision in November 2001, the RO denied the 
claim of service connection for right shoulder tendonitis on 
the grounds that there was no evidence linking the current 
right shoulder disability to service.  After the RO notified 
the veteran of the adverse determination and of his 
procedural and appellate rights, he failed to perfect a 
timely appeal and the rating decision became final.  38 
C.F.R. § 3.104. 

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in November 2001 is 
summarized as follows:  

The service treatment records show that on separation 
examination the veteran reported a history of shoulder pain, 
but that he had not sought treatment for it.  Evaluation of 
the upper extremities was normal.  

After service, on VA examination in August 2001, the veteran 
complained of occasional right shoulder pain and popping, 
especially with overhead activity and heavy lifting.  He 
denied a history of right shoulder injury, although he 
thought he may have sprained it while playing sports.  On 
examination, there was no swelling, tenderness, effusion, or 
edema of the shoulder, and range of motion was normal.  The 
diagnosis was right shoulder tendonitis.  

Current Application

Although the prior rating decision of November 2001 by the RO 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108. 

The veteran's application to reopen the claim of service 
connection was received in July 2003.  

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order that the additional evidence may be considered new 
and material under the current regulatory definition of new 
and material evidence, the evidence must relate to the basis 
for the prior denial of the claim, that is, the lack of 
evidence that the current right shoulder disability was 
incurred in service. 

Additional Evidence and Analysis  

The additional evidence, presented since the rating decision 
in November 2001, consists of the following:

The additional pertinent evidence consists of the following 
exhibits: 

Exhibit (1) consists of copies of the private medical 
records, dated June 2003, disclosing that at work the veteran 
extended his right arm backwards and experienced the sudden 
onset of pain in the right shoulder, and X-rays revealed a 
small separation of the acromioclavicular joint; and VA 
records, dated from December 2003 to February 2004 and in 
July 2004, documenting right shoulder pain with a history of 
an acromioclavicular separation.  

This evidence is cumulative, that is, supporting evidence of 
previously considered evidence, namely, evidence of a right 
shoulder pathology first documented after service, which has 
been previously considered and rejected by the RO in the 
rating decision in November 2001.  And cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.  

Also the evidence opposes, rather than supports, the claim 
because it documents an injury in June 2003, resulting in 
small separation of the acromioclavicular joint by X-ray.  
And evidence that opposes the claim does not raise a 
reasonable possibility of substantiating the claim.  

Exhibit (2) consists of a report of VA medical examination in 
November 2004, documenting a history of shoulder injury in 
June 2003, and the diagnosis of impingement syndrome of the 
right shoulder less likely than not related to military 
service.  

To the extent the evidence documents a history of a shoulder 
injury in June 2003 it is cumulative, that is, supporting 
evidence of previously considered evidence, namely, evidence 
of a right shoulder pathology first documented after service, 
which has been previously considered and rejected by the RO 
in the rating decision in November 2001.  And cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.  Also the evidence 
opposes, rather than supports,  the claim because does not 
relate the current right shoulder condition to service. And 
evidence that opposes the claim does not raise a reasonable 
possibility of substantiating the claim. 

Exhibit (3) consists of medical articles, pertaining to 
shoulder injuries, shoulder impingement syndrome, bursitis, 
and rotator cuff tendonitis.  The articles are too general in 
nature to provide supporting evidence on the question of 
whether the veteran's right shoulder disability is related to 
service.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  As the 
articles do not relate to an unestablished fact necessary to 
substantiate the claim, that is, whether the veteran's 
current right shoulder disability is related to service, it 
does raise a reasonable possibility of substantiating the 
claim and is not new and material evidence. 

Exhibit (4) consists of statements from the veteran in 
support of his claim.  To the extent the veteran's statements 
are offered as evidence of a nexus between the current right 
shoulder disability and service, where, as here, there is a 
question of medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
as competent evidence to reopen the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the additional evidence is not new and material, the claim 
of service connection for right shoulder tendonitis is not 
reopened.  As the claim is not reopened, the benefit-of-the-
doubt standard of proof does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

Extension of a Temporary Total Disability Rating 

Factual Background

By a rating decision in November 2001, the RO granted service 
connection for residuals of a right knee injury, effective 
October 14, 2000.  

On April 27, 2004, the veteran underwent an arthroscopy for 
an anterior cruciate ligament reconstruction with Achilles 
allograft and partial lateral meniscectomy.  There were no 
complications.   

By a rating decision dated in August 2004, the RO granted a 
temporary total rating,  a 100 percent, for convalescence for 
the period from April 27, 2004 to July 1, 2004, following 
surgery on the service-connected right knee surgery in April 
2004. 

In support of his claim, the veteran submitted medical 
articles that noted the recovery period for arthroscopic knee 
surgery is variable, averaging 4 to 6 months, and 
rehabilitation programs usually last up to 1 year.  

In a statement in June 2004, a physical therapist reported 
that the veteran was undergoing physical therapy for the 
right knee and that the normal recovery period was 3 to 6 
months, but it could take up to 1 year.  

In statements in June and September 2004, another physical 
therapist reported that the veteran needed six months to 
recover from his surgery, that after six months he would be 
able to return to pivotal activates in a brace, and that 
after one year he would be able to return to normal 
activities.  

VA records in June and July 2004 disclose that the veteran 
complained of right knee pain.  He stated that he wore a 
brace at night, but the brace did not fit properly.  He was 
ambulatory.  In September 2004, the veteran stated that he 
was gradually doing exercises and that he had joined a gym to 
use the equipment.  He stated that he could jog at a slow, 
but he avoided pivotal-type activities.  The right knee had 
an active range of motion to 130 degrees with some 
hyperextension.  There was no effusion, medial or lateral 
joint tenderness, or instability.  

In a statement in February 2005, the veteran stated that he 
returned to work 4 months after surgery in order to support 
his family, but although his doctor and therapist suggested 
otherwise. 

Analysis

The veteran contends that his temporary total rating due to 
convalescence following right knee surgery should be extended 
beyond July 1, 2004, because he his convalescence took longer 
than the time he was compensated for.

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a)(1), (2), or (3) and extensions of 1 or more months up 
to a 6 month period may be made under § 4.30(a)(2) or (3).

While the veteran continued to have complaints of knee pain 
after his surgery, the criteria for a temporary total rating 
based on convalescence rating are either (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

As for (1) surgery necessitating at least one month of 
convalescence, the veteran was granted two months of 
convalescence.  As for (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
or recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited), none of the criteria has been shown.  
And (3) immobilization by cast without surgery does not 
apply. 

The veteran argues for an extended period of convalescence 
because he was unable to work for 4 months after the surgery 
and the statements and medical articles to the effect that 
his type of knee surgery averages 3 to 6 months of 
rehabilitation and that it could take up to a year, but 
absent severe post-operative residuals such as incompletely 
healed surgical wounds, stumps or recent amputations, 
therapeutic 


immobilization of one major joint, application of a body 
cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches, 
there is no evidence to support the extension of 
convalescence beyond July 1, 2004 under the legal criteria 
set forth in 38 C.F.R. § 4.30. 


ORDER

As new and material evidence has not been presented, the 
claim of service connection for right shoulder tendonitis is 
not reopened, and the appeal is denied.

An extension of a temporary total rating based on 
convalescence following right knee surgery beyond July 1, 
2004, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


